April 3, 2007

Ronald Nicolas
Fremont Investment & Loan

Dear Ronald,

Fremont Investment & Loan is pleased to offer you a revised Retention Bonus
program. You previously received and agreed to an offer for a “Retention Bonus”,
in the amount of one year’s pay, payable on March 20, 2008. We have decided to
revise the payment plan for the bonus as follows: one quarter of the bonus,
three months’ pay, will be paid on to you on June 22, 2007; another quarter of
the bonus, three months’ pay, will be paid to you on September 14, 2007, and one
half of the bonus, 6 months’ pay, will be paid to you on December 14, 2007. All
of the other terms of the Retention Bonus Plan remain the same. Specifically,
the Retention Bonus is not earned and will not be paid if you resign from
Fremont prior to the time that the payment is made. Thus you will not earn the
first pro-rata payment if you resign prior to June 22, 2007; you will not earn
the second pro-rata payment if you resign prior to September 14, 2007, and you
will not earn the final pro-rata payment if you resign prior to December 14,
2007. However, if Fremont lays you off prior to completion of the payments,
Fremont will deem you to be successfully meeting your obligations under this
retention bonus agreement, and will pay you your bonus payments on the dates
they are earned. Bonus amounts are calculated on base salary and benefits are
not included in the calculation. You will continue on Fremont’s regular
bi-weekly payroll and will participate in Fremont’s benefits as long as you
remain employed. This Retention Bonus is extra to your regular pay.

This Retention Bonus and payment plan is in lieu and instead of the one
previously offered to you, and it replaces and supersedes the one set forth in
the letter of March 20, 2007. Your signature on this letter acknowledges your
acceptance of this Retention Bonus Plan instead of the one previously offered to
you.

You continue to hold a key position at Fremont, and we respect your loyalty
despite the difficulties our current situation presents. We hope you find this
revised Retention Bonus Plan to be more advantageous to you than the previous
plan. I will be happy to answer any questions you may have in this regard.
Please acknowledge receipt of this offer by signing and returning the copy to
David Miller.

Yours truly,

Kyle Walker
President & Chief Executive Officer Fremont Investment & Loan

Nicolas, Mr. Ronald J Jr. Date

